NOT FOR PUBLICATION                           FILED
                                                                          JUL 10 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SILUS MARDEL VALSON,                            No. 19-15381

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01420-DAD-EPG

 v.
                                                MEMORANDUM*
J. CLARK KELSO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted July 08, 2020**

Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      California state prisoner Silus Mardel Valson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Furnace v. Giurbino, 838 F.3d 1019, 1023 n.1 (9th Cir. 2016) (dismissal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on claim preclusion); Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d
708, 713 (9th Cir. 2001) (judgment on the pleadings). We affirm.

       The district court properly dismissed Valson’s action because Valson raised,

or could have raised, his federal claims in his prior state action, which involved the

same primary rights and parties or their privies, and resulted in a final judgment.

See Furnace, 838 F.3d at 1023-26 (explaining that federal courts apply California’s

rules of preclusion to determine the preclusive effect of a California state court

judgment; affirming dismissal on the basis of claim preclusion where a challenge

involved “the same actions by the same group of officials at the same time that

resulted in the same harm” (citation and internal quotation marks omitted)); DKN

Holdings LLC v. Faerber, 352 P.3d 378, 386-89 (Cal. 2015) (setting forth

California’s standards for claim preclusion; discussing privity in the context of

vicarious liability); Burdette v. Carrier Corp., 71 Cal. Rptr. 3d 185, 196-98 (Ct.

App. 2008), as modified on denial of reh'g (Feb. 14, 2008) (vicarious liability is

sufficient to establish privity).

       AFFIRMED.




                                          2                                    19-15381